OFFICE OFTHEATTORNEY          QENERALOFTRXAS
4                                     AUSTIN

l-    GoMANN
,-ou-

                ::

    Ron. ClautIeA. Wlliama
    chairman end ExeoutlveDirector
I   Texas Unem*loynmatGompeosmtlonWmmlsaion
    BmtmnB--g
          , Texas
    Dear sirt




      .

    reading as




                                               pfiylbent
                                                       of aaT s6rler of
                                                in, he hes been tot-    or
                                               ing period of oae week. Ho
                                               ing pmlod week for the

               "*(I) unless he has registei'edat an employnkt
          office in aocord~ce,with see. c(a) or this Act;
                     e*(2) unless it is the w6e&$mmd.iate~      preceding Or
          the    reek         SollowIng th@~~ili.n&Oitm ioithl
                        immediately
          claim, as the ~oma;Lealon
                                  may by regulat2oq@rseorlbe~
                                                               3’73,:



xwa. ol,au&eA. wirriauu5,
                        page &               "


          "'(3) if benefits have been paid with resprot thareto.'
 i        *Bemeflte am paid with rerpeatto .b?nafitpWlo6s
     aooording to the terms of Seotlon 8 (Seotlon1, ytlo$o
     622lb, V.R. C. S.), auoh benefit periods oonslet%ngbi
     fourtesn Bays eaah. So&ion 6(a) (krtiole52Elb, Se&ion
     4(a) V. R. C. 3.) prwidee that:
          .**Claimsfor benefits 6hall be aradain aaoodumm
     with au8h regalatlone a8 the Commissionaafrprmoribd,’
          *Your adrlee 18 requested upon the following questfoal
         -'Way the Conrnission by regulationprasorlbe that the
     waiting period of one weak ahall.be the week lmm&diat&y fol-
     lbwing the filing of an iriitlalola&m and that'beneiitrmy
  -: be paid for the benefit period of two realm fameiHatel$
     following the fiH.ng of tha inltfal o&aim, aasrrrlng'that
     tb8 inairiduaiappl+g ror suoh beneffte f6 .othwwi80
     allglbke and that looper appliaatLon14 made. Baaatlta
     *annot hate been paid far a beaefit pariod uadar w'?ir-
     oumstaaeeeuntil severaldays aitdy the arplratlonof'tho'
     rourtean days aampriainp, auoh banaflt period. The first
     initial alalm fllad ,bgan tndiridual is not oompailabli.*
          You request the opinion or this departmant&on the
oamtruotlon'oi'NwaitingperlodN or *walttag period mak*, aa
01atlin i3ubleOtlOne of Seation 4 of the Twx~r UnamplcmmMi
donpensatioaAot (Art&ale S821bLb,t. R. 0. S.), and the authorit3r
of the Commlsalon t+aalte oertain 9Powaed regulations  with
reference thereto is Hated eubstantfallyaa ~fOiloWar
      :' (1) May the CommiseLonby rsgulatlcm fleseiba that
she *w&%ti&g parfod* or ,*waltlng+arioUweek", i&uaad in the
ltatukr, be the week ltmealatelyfollowing the filfng of a@
tnftiai.olaim and begin aying benefits for the flrnt benefit
puioa or two weeka 1Kmle lately rm0ting~ the filing of thhe
                        a:
Initial ala&m.
          Year inquiry aamums   that the assplogeadoem not
labor andam any other diequaliiiaatlonfor reoeiving benefita
prori&xl for in the atatuta. The oonolu@Sonie have reaohad
a8 herallnaftsrexpressed is based upon careful aonaidaration
and research. In reachin{;a oonplasionrrpontha Wniadiate
                                                                        3744   iA


Bon. Cl.audo 4. Williams,   page 3


quoetlon her0 OonSibereb,it is irportaut to note what we
think may be generallJraooepted aa the purpose of a Waiting
period", whioh~varier somewhat In length of time in the
various atates. Our statute prasorlbesthe shortest 'Wait-
ing period”, one week, that has oome under our observation
in our examination of 8lmilar provislone in other statea.
          The waiting period we think, 8erves three purpes0a:
(1) it prWent.6 rapid depletion Of the unsaploymant fund by            L-
there out Of rork for only a few,,d8ja;(8) it affords the
uamplomaut agenoy an opportunity to find the applloant a
Job; aad (a) &t gives the admlnletratfV0 aganoy time to ap-
pr8&8e the merits of the fuuployee'sala.    Our stat&0 ~pl'o-
fide8 t&at the *waiting parlod week” be the week &m6cliatelJ
prseedin(5or the w0ekinnediatol~ folloning filln of the
*Iaim, a8 the Comrnleslonmay by regulation pxesarPbe. lie
therefore observe that by the elpreas lanya&e of the rta-
tuto the Rmmlaslon Is authorfxed k, fix the waiting puiod
a8 the week immedlat01~ preaedlng or Immediately iollowing
the iiliag of the initial claim. If the Conuztissioon
                                                    by rogul+
tiaa fixer the walting period as the week ~$nunedfateLy
                                                     folllawlng
$he ii.lin(r
           of a alai.@lmtead of &nmedlatel~ preoedl.&Qthe
Clling of tie olaim, euoh a regulation Is inour view legal
and Jrutlfi~ bF the express langmade of the statute.
            Obvl0arly a more dirfi0tit &0stion~arire8 a8 bd
&ther   the Comairsiot.may bv reealatlon preiraribethat the
iir8t bonsrtt’periodor two weeks bogln imu0dlatol~ upon the
flZiaQ of a beastit oleim. It la true that our stdute pro-
+Id08..aolatifor benefit8 ohall be mad,0 in ace~ord&¶U~with
auohregulatioas as'the Commisaien mCy     0eoslb0," but obfiou8lr
qu0h regulation6 mn8t be oonslrtent witr and not omnter to the
,8tatute, I? ,we 8hould hold that the ffamnlsslq~i3ayby rqnla-
tion begin etapay benefits immediately upon the filing of a
ola$m, aa0umin~ that the cOmmisei0n has by rs(lu.lation6esr&-
mated the *waiting perioaN or vwaitlag period week” as the
wok mdlately      following the filing of a olaIm, we would
in effeot hold that the *waiting period w0ek* is oompensable.
TO 80 hold maid, in our opinion, render meaningless =a
wele8r the providon of the statute    poviaing for a Waiting
period waokv.0r *waiting period". A rule 0r statutory   oon-
8tXuotiOn   too WQU   recognized to require oitation   of   extended
authority la that it muat be asasunrod
                                     that the bBgialatur0
                                                                    375



f6an.&laude A. Wllliaw?, page 4


 meant to give effeot and meaning to all word8 wgd In the sta-
 tute eonaiatentuith the purpose to be aeoompllshed by the
       Banks v. State, 28 Texas 644; IPiaaouri-;;msw, Texas
'B,.i. OO.'V. 2hOIzOson,260 3. 'S. 325; HSil v. State 114 s. ‘;Y.
 It?,.;
      mmuerson v. u. 3. Fidelity B Guaranty Co., 10's. n. (2a)
 8?14* 36 thirlk,a8 used id OUT Ilttrhtute,
                                          that the leglelature
 me@   to prosorlbe a waitlnr period 8s a prere~ulelte for
 obtaining b enofltd. To make the benefit period oompenseble
 would be lnconslstsnt with this oonoluaion.

                 the standpoint or ame lo&2 it 4een4 lnanif44t~
            z!l?am
 that a waiting period dellnltely L plies or carries tith it
'bhe thought of waiting for something, which oould othewrr
 be obtained wer4 lt not forthe waiting ,perloU. In other
 Ma,     ff the waiting period 1s aompenrable, there 1s nothing
 for the employee to wait,for, atflfo'make it oompensable by
 rag'ulatlonwould in effeot null fy the provlslon of the eta-
 tiuterhloh bapoaee the wait&g ptylc.4ar a period during whluh
 the alalma&, even though otherwire eligible, must wait a
 given period of hwsa before reosivlng any QaJments.
           We are net u&lndful of the amendment to Sebtlon 4,
prosorlblng benerit eliglbill~ oondltlons or the orlglnel
kot 88 it prevailed up to 1939, from whioh tlms the present
provision8 of Sect.4 have been ln effeot, and we have eon-
~ifdered th6 original,  eat as amended and as it now 1s in dfeat
with a risw of determining the effeot of thy ~m4ndpaent upon the
pile&ion hors oonsldered. The original aot prssorlbed a two
wsek waiting period instead of a 6ae week waitingperiod a8
the present aet pravldee, but we are umbla to find that Wait-
lag perlod" or Valtlng period week*, 6s used Ln the oflginal
act end as used lnthe emennbednot, carries wlth It any lndloa-
tion that the waiting period, whether oonsldersd in the light
of the original eot or the smended set, 1s meant to be compensable.
pfethink It &ear that the .waltFng period Is the period of t&no
during vhloh no money payments of unemployment benefltr oan be
made. It ie diatinguiehed from the benefit perlod, whioh ia a
period of time dllringwfifoh~paymentsof benefits oan be sade.
We think both acta, the original    and the amended, ol.aarlyset
forth a period of time when noney paymexte oan be made, and
alao the period known as the "waiting period", and no suah
waiting period could possibly overlap into the time raaerved
tar making  mi18y   paymenta,
                                                                 :
          There is a dearth or judiQla1 lnterpretatioaoi the
wrm Wafting period- or *waiting period week* aa used in the
~ioue   uuemploymmt compensatforisots, but our investigation
&rs revealed that departmental aonatruction of the verlous
administrative agencies tbrou&out the country administering
the eat invariably oonatrued the waiting period as nomom-
pensable, and we are not able to oonstrue our statute &it-
ia.ntlY.
           It therefore follows that it i8 our view that the
vexa@ Unemployment coapenrationOomuissionmay by regulation
prclsoribe the waiting period as the neek ImediatsLy roZlowing
the filing or an innitlalolaia, but that benefits cannot be
paid for said w?ek, Or in other worda, the Comr~iesioneaanot
bq+n to pay benefits until the olaimfmt has served the pro-
repuielte ,~ltln& period week", which bannet overlap aq part
of the benefit period,